DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in response to Application with case number 16/689362, filed on 11/20/2019 in which claims 1-120 are presented for examination.
Status of Claims
	Claims 1-20 are pending, of which claims 1, 8, and 15 are in independent form.
Specification
The examiner notes that the Specification does not include any URL links and Trademark terms requiring capitalization.
The examiner notes that the abstract is in narrative form and is limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. 
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because there are legal phraseology “comprising” in the first line.  Correction is required.  See MPEP § 608.01(b).
IDS
References cited in the IDS filed on 11/20/2019 have been considered by the examiner.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a volatile memory module configured to store…; an encryption block configured to…; a power switching logic arranged to connect and disconnect the volatile memory module from the capacitor module in claim 1, a volatile memory module configured to store; a power switching logic arranged to operate in claim 15.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim limitation “a volatile memory module configured to store…; an encryption block configured to…; a power switching logic arranged to connect and disconnect the volatile memory module from the capacitor module” in claim 1, “a volatile memory module configured to store; a power switching logic arranged to operate” in claim 15 invoke(s) 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Even though instant application Specification paragraph [0025] describes the power switching logic may include suitable type of electronic circuitry for connecting and  disconnecting the volatile memory module, the written description lacks the corresponding structure on the power switchting logic. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claims 2-7 does not cure the deficiency of claim 1 and thus are rejected under the same rationale as in claim 1.
Claims 16-20 does not cure the deficiency of claim 15 and thus are rejected under the same rationale as in claim 15.
The term “the capacitor array occupies at least 70 % of a surface are of the substrate” in claim 7 is a relative term which renders the claim indefinite. The term “the capacitor array occupies at least 70 % of a surface are of the substrate” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Allowable Subject Matter
Claims 5-6, 17 and 18 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter for claims 5-6, 17-18:
The prior arts of record and further search does not explicitly teach or suggest the following limitations – “wherein the control logic is configured to receive an input specifying an operating mode for the power switching logic and transition the power switching logic into the specified operating mode, the specified operating mode including one of the first operating mode, the second operating mode, and the third operating mode” in claims 5 and 17, in view of all other limitations of claims 5 and 17, respectively.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claim(s) 1-4, 7-16, 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pancoast et al. (US 8,331,189 B1) hereinafter Pancoast, in view of Peterson et al. (US 8,983,073 B1) hereinafter Peterson, and further in view of Leon et al (US 2012/0185636 A1) hereinafter Leon. 
As to claim 8, Pancoast teaches a system (see Fig. 2 item 200), comprising: a memory (see existing DRAM circuitry 17 in Fig. 2); an anti-tampering circuit (see claim 5, an integrated-circuit memory in-line memory module) including: (i) a volatile memory module configured to store a cryptographic key (see claim 5, a volatile memory array; see also col. 1, lines 2-56 for general notion of volatile memory storing encryption key and being erased when tampering is detected); (ii) a control logic (e.g., Memory Scrub Circuitry 210 in Fig. 2); (iii) a capacitor array for providing power to the volatile memory module (see Fig. 3, capacitive power retention circuitry 216 in Fig. 3; see clam 5 for an ancillary power circuit for powering said memory array).
Pancoast does not teach the following limitations - (iv) a power switching logic arranged to disconnect the capacitor array from the volatile memory module in response to detecting a change of state of a break line, the break line extending between a pair of first terminals of the anti-tampering circuit; and at least one processor that is operatively coupled to the memory and the anti-tampering circuit, wherein the at least one processor is configured to interact with the control logic of the anti-tampering circuit to decrypt data that is stored in the memory, the data being decrypted with the cryptographic key that is stored in the volatile memory module of the anti-tampering circuit.
However, Peterson teaches the limitation “(iv) a power switching logic arranged to disconnect the capacitor array from the volatile memory module in response to detecting a change of state of a break line, the break line extending between a pair of first terminals of the anti-tampering circuit” (see col. 2, lines 18-25 “Another method stores the cryptographic key in a battery-backed volatile memory of the programmable IC. The battery-backed memory includes anti-tamper measures configured to disconnect the battery from the volatile memory if an attacker attempts to physically access the memory. Once the battery is disconnected, the volatile memory will be cleared, and the cryptographic key will be set to a default value (e.g., 0).”; The examiner equates the battery to the capacitor. The examiner notes that in response to a tamper signal from the anti-tamper measures, the volatile memory is disconnected from the battery-backed power source as a response to a tampering detection leading to erasure of the keys in the volatile memory.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Pancoast and Peterson before him or her, to modify the scheme of Pancoast by including Peterson’s tamper-resistant tamper-resistant memory. The suggestion/motivation for doing so would have been to protect the sensitive data stored in a volatile memory backed by a battery or capacitor power source by zeroing the sensitive data in response to the tampering event detection.
The combination of Pancoast, and Peterson does not explicitly teach but Leon teaches at least one processor (see Fig. 1 NAND controller 15A) that is operatively coupled to the memory and the anti-tampering circuit (see para. [0020], and [0021] “wherein at least one of the memory controller elements is electrically coupled to an anti-tamper module…”) wherein the at least one processor is configured to interact with the control logic of the anti-tampering circuit to decrypt data that is stored in the memory, the data being decrypted with the cryptographic key that is stored in the volatile memory module of the anti-tampering circuit (see para. [0022] “…the anti-tamper module performs a data encryption or data decryption operation or may store one or more data encryption keys in an anti-tamper module memory location.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Pancoast, Peterson, and Leon before him or her, to modify the scheme of Pancoast and Peterson by including Leon’s tamper-resistant memory device with variable data transmission rate. The suggestion/motivation for doing so would have been to provide a secure building block in a circuit enhanced with anti-tamper functionality in a single stacked package for applications requiring secure, tamper-resistant memory, as briefly discussed in Leon, para. [0074] and [0075].
As claim 15, Pancoast teaches an integrated circuit (see claim 5, an integrated-circuit memory in-line memory module), comprising: a volatile memory module configured to store a cryptographic key (see claim 5, a volatile memory array; see also col. 1, lines 2-56 for general notion of volatile memory storing encryption key and being erased when tampering is detected); a control logic (e.g., Memory Scrub Circuitry 210 in Fig. 2); a capacitor array for providing power to the volatile memory module (see Fig. 3, capacitive power retention circuitry 216 in Fig. 3; see clam 5 for an ancillary power circuit for powering said memory array).
Pancoast does not explicitly teach but Peterson teaches “a power switching logic arranged to operate in at least a first operating mode, wherein, when the power switching logic operates in the first operating mode, the power switching logic is configured to disconnect the capacitor array from the volatile memory module in response to detecting that a voltage at a connection terminal of the integrated circuit exceeds a threshold” (see col. 2, lines 18-25 “Another method stores the cryptographic key in a battery-backed volatile memory of the programmable IC. The battery-backed memory includes anti-tamper measures configured to disconnect the battery from the volatile memory if an attacker attempts to physically access the memory. Once the battery is disconnected, the volatile memory will be cleared, and the cryptographic key will be set to a default value (e.g., 0).”; The examiner equates the battery to the capacitor. The examiner notes that in response to a tamper signal from the anti-tamper measures, the volatile memory is disconnected from the battery-backed power source as a response to a tampering detection leading to erasure of the keys in the volatile memory.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Pancoast and Peterson before him or her, to modify the scheme of Pancoast by including Peterson’s tamper-resistant tamper-resistant memory. The suggestion/motivation for doing so would have been to protect the sensitive data stored in a volatile memory backed by a battery or capacitor power source by zeroing the sensitive data in response to the tampering event detection.
The combination of Pancoast and the Peterson does not explicitly teach whether the severing of battery-backed power source was in response to a voltage change based tampering event but Leon teaches voltage-based tampering detection as well as response to the electrical tampering sensing (see para. [0071] “The DS3655 also monitors battery voltage and initiates a tamper response such as erasure of the contents of the memory elements when the battery voltage becomes abnormal or there is a predetermined temperate limit or rate of change that is exceeded.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Pancoast, Peterson, and Leon before him or her, to modify the scheme of Pancoast and Peterson by including Leon’s tamper-resistant memory device with variable data transmission rate. The suggestion/motivation for doing so would have been to provide a secure building block in a circuit enhanced with anti-tamper functionality in a single stacked package for applications requiring secure, tamper-resistant memory, as briefly discussed in Leon, para. [0074] and [0075].

As claim 9, in view of claim 8, the combination of Peterson and Leon teaches wherein disconnecting the capacitor array from the volatile memory module causes the cryptographic key to be erased from the volatile memory module (see Peterson, col. 2, lines 18-25 “Another method stores the cryptographic key in a battery-backed volatile memory of the programmable IC. The battery-backed memory includes anti-tamper measures configured to disconnect the battery from the volatile memory if an attacker attempts to physically access the memory. Once the battery is disconnected, the volatile memory will be cleared, and the cryptographic key will be set to a default value (e.g., 0).”; see also Leon, para. [0064] “… an electrical response is provided which in turn triggers a predetermined tamper detection response in the anti-tamper module which may comprise the erasing or ‘zeroizion’ or rewriting of some or all of the contents of the memory elements 5 of the device 1 or of an encryption key or stored information in the anti-tamper module, memory controller or other storage element in the device.”).
As to claim 10, in view of claim 8, Leon teaches further comprising a device enclosure housing the anti-tampering circuit, the at least one processor, and the memory, wherein the device enclosure is configured so that the state of the break line changes when a panel of the device enclosure is removed (see para. [0064], para [0074]-[0076], “[0064] The wire bond segments 45 are embedded in encapsulating material 45 and may be configured such that when they are electrically broken or connected (i.e., an electrical open or short is detected in the form of a change in continuity in the segment), such as during an attempt to grind into or penetrate encapsulating material 40, an electrical response is provided which in turn triggers a predetermined tamper detection response in the anti-tamper module which may comprise the erasing or "zeroizion" or rewriting of some or all of the contents of the memory elements 5 of the device 1 or of an encryption key or stored information in the anti-tamper module, memory controller or other storage element in the device. [0074] Encryption/decryption is a primary purpose of anti-tamper module 25, along with implementing the standard anti-tamper sensor elements (e.g., variance in temperature, voltage, anti-tamper mesh monitoring, variance in a predetermined capacitance, inductance or resistance sensed from a conductive structure defined on the surface of or in the device 1 or equivalent tamper-sensing means). [0075] A number of anti-tamper approaches are well-suited for use in the device to provide a generic, anti-tamper, secure module 25. The enhanced circuit elements with anti-tamper functionality in a single stacked package provide a secure building block that can be implement as a subsystem in a variety of different applications and systems requiring secure, tamper-resistant memory. For example, using PET switches in cooperation with anti-tamper module 25 that are embedded into the memory package provides the ability to disable external interfaces and wipe internal encryption keys in a tamper event. [0076] A purpose of the PET switch operation is to provide internal nano-fuses that control PET switches and basically serve to isolate the external interface (e.g., such that during a long zeroization procedure) or to isolate a memory contents after a tamper event so there is no way to access the contents of device or impact its internal performance by attempting to short data lines or hack into the module via an electrical interface. In other words, the internal elements of the anti-tamper module will still operate on power-up to zeroize or perform a tamper event penalty response but external electrical access is eliminated by the blowing of the PET switches.”)
As to claim 11, in view of claim 10, Leon teaches wherein removing the panel of the device enclosure causes the system to be cryptographically sanitized (see para. [0064], e.g., zeroizion of encryption key).
As to claim 12, in view of claim 8, Leon teaches wherein the power switching logic is further configured to disconnect the capacitor array from the volatile memory module when a voltage at a second connection terminal of the anti-tampering circuit exceeds a threshold (see para. [0071] “The DS3655 also monitors battery voltage and initiates a tamper response such as erasure of the contents of the memory elements when the battery voltage becomes abnormal or there is a predetermined temperate limit or rate of change that is exceeded.”)
As to claim 1, claim 1 includes similar limitations as claim 12 and thus claim 1 is rejected under the same rationale as in claim 12 (The examiner notes that the different modes are not considered but only third mode is considered because first and second mode is covered in the third mode.)
As to claim 2, claim 2 includes similar limitations as claim 9 and thus claim 2 is rejected under the same rationale as in claim 9.
As to claim 13, in view of claim 8, Pancoast teaches wherein the anti-tampering circuit further includes a voltage regulator that is configured to charge the capacitor array (see col. 3, line 66 through col. 4, line 54, e.g., Power/Reset Detection Circuitry).
As to claim 3, claim 3 includes similar limitations as claim 13 and thus is rejected under the same rationale as in claim 13.
As claim 14, in view of claim 8, Leon teaches wherein the volatile memory module includes a static random-access memory (SRAM) module (see para. [0077] “Stacks comprising integrated circuit memory devices such as DDR memory devices, flash memory devices or SRAM memory devices may be protected in the same manner. Beyond the standard memory interfaces, anti-tamper module 25 requires only a simple interface bus such as I2C or SPI to reload encryption keys and to extract stored tamper information. Secure supervisors such as MAXIM DS3640 can be utilized for encryption key storage and tamper detection.”)
As to claim 4, claim 4 includes similar limitations as claim 14 and thus is rejected under the same rationale as in claim 14.
As to claim 7, in view of claim 1, Leon teaches wherein the capacitor array, the power switching logic, and the encryption block are formed on a substrate, and the capacitor array occupies at least 70% of a surface area of the substrate, and the second connection terminal is a vacant connection terminal (see para. [0058] “[0058] Anti-tamper module 25 may further comprise an embedded or external battery or capacitor element such as an electric double layer capacitor known as a "super capacitor" functioning as a standby power source used to zeroize the contents of the device memory elements or stored encryption keys in the anti-tamper element or other stored contents of device 1 in the event a tamper event is detected to keep volatile memory, RTC circuitry and tamper-detection and zeroization circuitry active and functioning during or after a tamper attempt.” and [0118]; The examiner interprets the super capacitor as capacitor array occupying at least 70 % of a surface a surface are of the substrate.). 
Claim 16 includes similar limitations as claims 1 and 12 and thus are rejected under the same rationale as in claim 12.
As to claim 19, in view of claim 15, Peterson teaches wherein disconnecting the capacitor array from the volatile memory module causes the cryptographic key to be erased from the volatile memory module (see Peterson, col. 2, lines 18-25 “Another method stores the cryptographic key in a battery-backed volatile memory of the programmable IC. The battery-backed memory includes anti-tamper measures configured to disconnect the battery from the volatile memory if an attacker attempts to physically access the memory. Once the battery is disconnected, the volatile memory will be cleared, and the cryptographic key will be set to a default value (e.g., 0).”).
As to claim 20, in view of claim 15, Pancoast teaches further comprising a voltage regulator that is configured to charge the capacitor array (see col. 3, line 66 through col. 4, line 54, e.g., Power/Reset Detection Circuitry).



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HEE K SONG whose telephone number is (571)270-3260. The examiner can normally be reached on M-F 9:00 am – 5:00 pm. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eleni Shiferaw can be reached on (571)272-3867 .  The fax phone number for the organization where this application or proceeding is assigned is 571-273-7291.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HEE K SONG/Examiner, Art Unit 2497